Kuhn, C. J.
(after stating the facts). The language in the editorial which it is particularly urged is libelous is:
“The Rev. Mr. Van Lonkhuyzen is an interloper, a meddler and a spreader of distrust, discontent and sedition.”
The learned trial judge held that these words were not libelous per se, and further that they were justi*293fied as matter of law by the conduct of the plaintiff. In Webster’s International Dictionary “sedition” is defined as:
“A commotion, or the raising of a commotion, in a state, not amounting to an insurrection; conduct tending to treason, but without an overt act; excitement of discontent against the government, or of resistance to lawful authority.”
Newell on Slander and Libel (3d Ed.), p. 42, says:
“Everything printed or written which reflects on the character of another and is published without lawful justification or excuse is a libel, whatever the intention may have been.
“* * * And so, too, are all words which hold the plaintiff up to contempt, hatred, scorn or ridicule, and which, by thus engendering an evil opinion of him in the minds of right-thinking men, tend to deprive him of friendly intercourse and society.”
See, also, 25 Cyc. p. 253; Gustin v. Evening Press Co., 172 Mich. 311 (137 N. W. 674, Am. & Eng. Ann. Cas. 1914D, 95).
Defendant’s manager on the stand frankly admitted that to say the words here in question of the plaintiff would hold him up to ridicule and disgrace and that his only defense was that they were true. Any person who by his actions undermines the government and seeks to encourage resistance to lawful authority is an enemy of the State, and right-thinking persons would be fully justified in having contempt for him. The supreme court of Minnesota, in speaking of similar language in the case of Wilkes v. Shields, 62 Minn. 426 (64 N. W. 921), said the following:
“As applied to this case, any words published of another, the natural tendency of which is to hold him up to hatred, scorn, contempt, or ridicule, and to beget an evil opinion of him in the minds of right-thinking persons, and to deprive him of their friendly intercourse and society, are libelous, and actionable per se. A seditious agitator can be neither a good citizen nor *294a fit associate for honorable men. The obvious meaning of the words ‘a seditious agitator/ as they would naturally be understood by ordinary men when published in reference to another, is that he is a disturber of the public peace and order, a subverter of just laws, and a bad citizen. The publication of such a charge is clearly libelous, and actionable per se. In the pithy language of the learned trial judge: “To say that a person is a dangerous, able, and seditious agitator is to charge him with being a disturber of public tranquility and guilty of acts, by writing, speeches, or otherwise, tending to the breach of public order, all of which is inimical to good society and the highest and best interests of the people. Such acts and conduct, even in this free country, must make the person therewith charged an object of public distrust, reproach, and contumely, and such charges are clearly defamatory/ The actionable quality of the words used in the publication is manifest on its face, and it was not necessary to allege any extrinsic facts and circumstances to show their meaning.”
We are of the opinion that it must be said that the language was libelous per se, and the trial judge erred in holding otherwise.
Neither are we of the opinion that it can be said as a matter of law under the facts in this case that the libelous language was justifiable. One of the very safeguards of our liberties and institutions, and which has been zealously guarded by the founders of this republic, was the right of its citizens to petition. Whatever may be said of the propriety of a man who is not a citizen of this country, and who has simply expressed a desire to become such, to circulate a petition addressed to the President and have citizens generally sign it, it does not follow that such conduct necessarily justifies his being called a spreader of sedition. It is said that the controversy here involved a politicaj question, rather than a legal one. It is true that political issues were involved upon which the defendant differed from the plaintiff, but it must *295also be said that mere differences as to political or international policies do not necessarily justify libelous attack. It might well be said here, as was said by the court in the case of Press Pub. Co. v. Gillette, 229 Fed. 108, 112 (143 C. C. A. 384, 388):
“It would involve the prescribing of a novel rule of conduct in this country to hold that, in time of peace, criticism of the policy and conduct of an administration, even though severe, bitter, and vehement, is ‘traitorous and treasonable.’ ”
It is further urged that, because the ■ facts upon which the libel was based were published and were true in fact, the conclusions therefrom were merely opinions of the defendant and would, mislead no one. The case of Simons v. Burnham, 102 Mich. 189 (60 N. W. 476), and cases from other jurisdictions, were cited to sustain this viewpoint. In these cases, however, the facts were stated without any further comments, and it was said that, merely because the truth as stated was liable to suggest damaging inferences, it did not make the statements libelous. In Simons v. Burnham, supra, the court said:
“There is nothing better settled in this State than the proposition that the truth of the publication is a complete defense to the action of libel. Here, then, the defendant has simply told the truth without comment of any kind. Shall we say that, because of the inferences which naturally follow, the meaning of the language should be extended to include the inferences ? If so, it logically follows that the truth of the publication is not a complete defense in cases where inferences naturally follow the statement of certain facts. Would the character of the publication depend upon the expectation by defendant that the inference would be drawn? And would the failure of the person addressed to draw the inference relieve the defendant from liability? We get into deep water when we depart from the rule that actions for slander and libel do not lie upon inferences.”
*296In the case before us, the publishers were not satisfied to state the facts and allow the readers to draw their own conclusions, but followed it up by making the libelous statement for the very purpose, as admitted, to hold him up to scorn and ridicule. While the question of whether or not the limits "of fair criticism have been transcended may sometimes be a question of law, ordinarily it is a question of fact for the jury, and we are satisfied that under all the facts and circumstances of this case the question of justification became one of fact for the jury to determine.
As the case will be sent back for a new trial, we will now consider various rulings of the court on the admission and rejection of testimony. There were published in the paper the notes exchanged between the United States and Germany regarding the Lusitania incident. They were admitted by the court as showing the basis upon which the editorial comments of the defendant were founded. We see no prejudicial error in the admission of these exhibits.
The trial court refused to allow several witnesses to state what effect reading the article in question had' upon them. In this we think the court erred, because the testimony was admissible as bearing upon the question of damages. The rule is thus stated in 25 Cyc. p. 505:
“It is competent for plaintiff to prove by persons who read or heard of the libel the effect thereby produced upon them for the purpose of showing the substantive fact of damages sustained.”
Witness Kate Van Lonkhuyzen was not permitted to answer the following question: “How did those seem to make him feel?” The answer was properly excluded, as it would be simply the opinion of the witness.
Mr. Johnson, the manager of the defendant corporation, was asked the question:
*297“And you knew that a public man would be injured more than a private individual in articles of this kind, didn’t you?”
The answer was excluded. We think that the answer should have been permitted as bearing upon the question of damages, because the injury to a man in public life who was held up to public disgrace and ridicule might be greater than to a private individual.
We have examined the other errors complained of, and find them without merit.
The judgment of the trial court must be reversed, and a new trial granted, with costs to the plaintiff.
Stone, Ostrander, Bird, Moore, Steere, and Brooke, JJ., concurred. Person, J., took no part in this decision.